Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to an application filed on 07/01/2021 is a CON of 16/718,480 filed on 12/18/2019 (PAT 11102490), which has PRO 62/787,021 filed on 12/31/2018, in which claims 1-20 are pending and are being examined. 

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 06/02/2022. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first obtaining code …”, “second obtaining code ….”, “performing code ……”, etc., in Claims 8-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the current published specification reveal that the structures are discussed in Fig. 8, and paragraphs, [0106]-[0112].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “first obtaining code …”, “second obtaining code ….”, “performing code ……”, etc., in claims 8-14, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A review of the current published specification reveal that the structures are discussed in Fig. 8 and paragraphs, [0106]-[0112]. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, 15, and similar dependent claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Conflicting Patent PAT US 11,102,490 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is anticipated by the Conflicting Patent and is covered by the Patent since the Patent and the application are claiming common subject matter, below is a list of limitations that perform the same function, however, different terminology may be used in both sets to describe the limitations, as follows, Claim 1 is used as an example to analyze the common subject matter:
Conflicting Patent No. US 11,102,490 B2
Instant Application:-17/365,382
1. A method of controlling intra prediction for decoding or encoding of a video sequence, the method being performed by at least one processor, and the method comprising: obtaining an index of an intra prediction mode of a current block of the video sequence; obtaining a coefficient scanning direction based on the obtained index, using a first look up table indicating a mapping between a plurality of indices of a plurality of intra prediction modes and respective coefficient scanning directions, wherein, in the first look up table, a first number of the plurality of indices that is mapped to a horizontal or vertical scanning direction is larger than a second number of the plurality of indices that is mapped to a diagonal scanning direction, in the first look up table, the plurality of indices mapped to the diagonal scanning direction comprises multiple indices of multiple intra prediction modes respectively corresponding to bottom left, top left and top right diagonal directions, and in the first look up table, the plurality of indices mapped to the horizontal or vertical scanning direction does not comprise the multiple indices of the multiple intra prediction modes respectively corresponding to the bottom left, top left and top right diagonal directions; and performing a coefficient scanning of the current block, based on the obtained coefficient scanning direction.
1. A method of controlling intra prediction for decoding or encoding of a video sequence, the method being performed by at least one processor, and the method comprising: obtaining an index of an intra prediction mode of a current block of the video sequence; obtaining a coefficient scanning direction based on the obtained index, using a first look up table indicating a mapping between a plurality of indices of a plurality of intra prediction modes and respective coefficient scanning directions, wherein, in the first look up table, a first number of the plurality of indices that is mapped to a horizontal or vertical scanning direction is larger than a second number of the plurality of indices that is mapped to a diagonal scanning direction; and performing a coefficient scanning of the current block, based on the obtained coefficient scanning direction.


As demonstrated, the claim of US patent US 11,102,490 B2 anticipate the features of the claim of instant application 17/365,382.
A nonstatutory type (35 U.S.C. 101) double patenting rejection can be overcome by amending the conflicting claims so they are no longer coextensive in scope or filing of a terminal disclaimer.

		

Examiner’s Note

Claims 1-7 refer to "A method of controlling intra prediction”, Claims 8-14 refer to "An apparatus for controlling intra prediction”, and Claims 15-20 refer to "A non-transitory computer-readable storage medium”. Claims 8-20 are similarly rejected in light of rejection of claims 1-7, any obvious combination of the rejection of claims 1-7, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., (US 20180220146 A1), hereinafter Liu, in view of Zheng et al. (US 20120163455 A1), hereinafter Zheng, further in view of Jeon et al. (US 20180027236 A1), hereinafter Jeon.

	Regarding claim 1, Liu discloses a method of controlling intra prediction for decoding or encoding of a video sequence, the method being performed by at least one processor, and the method comprising (Abstract): obtaining an index of an intra prediction mode of a current block of the video sequence (Fig. 8, element 810); obtaining a coefficient scanning direction based on the obtained index (Fig. 8, element 820); and performing a coefficient scanning of the current block, based on the obtained coefficient scanning direction ([0003]).  
	Liu discloses all the elements of claim 1 but Liu does not appear to explicitly disclose in the cited section using a first look up table indicating a mapping between a plurality of indices of a plurality of intra prediction modes and respective coefficient scanning directions, wherein, in the first look up table,.
	However, Zheng from the same or similar endeavor teaches using a first look up table indicating a mapping between a plurality of indices of a plurality of intra prediction modes and respective coefficient scanning directions, wherein, in the first look up table ([0053]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu to incorporate the teachings of Zheng to improve performance (Zheng, [0006]). Similar reasoning of modification can be applied/extended to the other related claims.
	Liu in view of Zheng discloses all the elements of claim 1 but Jahid does not appear to explicitly disclose in the cited section a first number of the plurality of indices that is mapped to a horizontal or vertical scanning direction is larger than a second number of the plurality of indices that is mapped to a diagonal scanning direction.
	However, Jeon from the same or similar endeavor teaches a first number of the plurality of indices that is mapped to a horizontal or vertical scanning direction is larger than a second number of the plurality of indices that is mapped to a diagonal scanning direction ([0028]-[0043], in view of Liu and Zheng).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Zheng to incorporate the teachings of Jeon to improve coding efficiency (Jeon, [0019]-[0020]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Liu in view of Zheng further in view of Jeon discloses the method of claim 1, further comprising: identifying whether the intra prediction mode corresponds to a wide angle direction; and based on the intra prediction mode being identified to correspond to the wide angle direction, obtaining the coefficient scanning direction based on the wide angle direction instead of the obtained index, wherein the obtaining the coefficient scanning direction based on the obtained index comprises, based on the intra prediction mode being identified to not correspond to the wide angle direction, obtaining the coefficient scanning direction based on the obtained index, using the first look up table (Liu, Fig. 8, [0018], Zheng, [0053], Jeon, [0028]-[0043]).

	Regarding claim 3, Liu in view of Zheng further in view of Jeon discloses the method of claim 1, further comprising: identifying whether the intra prediction mode corresponds to a wide angle direction; and based on the intra prediction mode being identified to correspond to the wide angle direction, obtaining the coefficient scanning direction based on the obtained index, using a second look up table indicating a mapping between a plurality of indices of wide angle modes and respective coefficient scanning directions, wherein the obtaining the coefficient scanning direction based on the obtained index comprises, based on the intra prediction mode being identified to not correspond to the wide angle direction, obtaining the coefficient scanning direction based on the obtained index, using the first look up table (Liu, Fig. 8, [0018], Zheng, [0053], Jeon, [0028]-[0043]).  

	Regarding claim 4, Liu in view of Zheng further in view of Jeon discloses the method of claim 3, wherein the identifying whether the intra prediction mode corresponds to the wide angle direction comprises identifying whether the intra prediction mode corresponds to the wide angle direction, based on a parameter indicating whether the intra prediction mode corresponds to the wide angle direction (Liu, Fig. 8, [0018], Zheng, [0006], [0053], Jeon, [0028]-[0043]).  

	Regarding claim 5, Liu in view of Zheng further in view of Jeon discloses the method of claim 1, wherein, in the first look up table, the plurality of indices mapped to the diagonal scanning direction comprises multiple indices of multiple intra prediction modes respectively corresponding to bottom left, top left and top right diagonal directions (Liu, Fig. 8, [0018], Zheng, [0006], [0053], Jeon, [0028]-[0043]). 
 
	Regarding claim 6, Liu in view of Zheng further in view of Jeon discloses the method of claim 5, wherein, in the first look up table, the plurality of indices mapped to the horizontal or vertical scanning direction does not comprise the multiple indices of 34the multiple intra prediction modes respectively corresponding to the bottom left, top left and top right diagonal directions (Liu, Fig. 8, [0018], Zheng, [0006], [0053], Jeon, [0028]-[0043]).  

	Regarding claim 7, Liu in view of Zheng further in view of Jeon discloses the method of claim 1, wherein the coefficient scanning direction is one among a horizontal scanning direction, a vertical scanning direction and a diagonal scanning direction (Liu, Fig. 8, [0018], Zheng, [0006], [0053], Jeon, [0028]-[0043]).  

Regarding claim 8-20, See Examiner’s Note.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487